—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Mason, J.), entered October 20, 2000, which, upon a jury verdict on the issue of liability, is in favor of the defendants Carlos Negron and Supreme Trucking, Inc., and against them, dismissing the action.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ general objection at trial to admission of the prior statements of a defense witness was insufficient to preserve the issue for appellate review (see Balsz v A & T Bus Co., 252 AD2d 458; Weissman v New York Tel Co., 178 AD2d 353). In any event, the error, if any, was harmless. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.